—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered April 11, 1991, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, as a matter of discretion in the interest of justice, and a new trial is ordered. No questions of fact have been raised or considered (see, People v Spears, 194 AD2d 636 [decided herewith]). Eiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.